               Case 1:18-cv-07660-RA Document 63
                                              62 Filed 08/31/20
                                                       08/28/20 Page 1 of 1


                            FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                          Offices throughout the Northeast
  __________                                                                 Toll Free: (866) 877-FELA
Sean Constable, Esq.
Admitted in NY & MA
  __________
Michael Flynn, Esq., Of Counsel

                                                                 August 28, 2020
                                                 Application granted. The conference scheduled for September 1, 2020

        Judge Ronnie Abrams                      is hereby adjourned to September 3, 2020 at 10:30 a.m.
        United States District Court
        Southern District of New York            SO ORDERED.
        500 Pearl Street                                                                ____________________
        New York, NY 10007                                                              Hon. Ronnie Abrams
                                                                                        8/31/2020
        RE: GONZALEZ V. METRO-NORTH COMMUTER RAILROAD
            18 Civ. 7660 (RA)

        Dear Judge Abrams:

        I am plaintiff’s counsel in the above-entitled case scheduled for a telephone conference on
        Tuesday, September 1, 2020 at 10:30 AM. I am writing to request a brief adjournment since
        I am scheduled to be attending a college tour with my daughter and family on Tuesday
        morning from 9:00AM to 12:00PM.

        We sought consent from defense counsel but did not hear back by close of business. I can be
        available on the following days:

                 •   September 3, 2020
                 •   September 8, 2020 after 1:00 PM
                 •   September 10, 2020 after 2:00 PM
                 •   September 11, 2020 after 2:00 PM
                 •   September 14, 2020 after 1:00 PM

        Consequently, it is respectfully requested that the telephone conference be rescheduled to a
        date and time listed above or to a date and time convenient to the Court.

                                                         Respectfully submitted,




        MW:EF                                            Marc T. Wietzke
        Cc: William Blumenschein, Esq.
